DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-3 are currently pending and under examination.

This application is a divisional of U.S. Patent Application No. 15/737796, filed December 19, 2017, which is a U.S. National Stage of International Application No.
PCT/CN2016/085818, filed June 15, 2016.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, this claim is indefinite, because there is no “or” or “and” prior to the last recited component of this claim.  Thus, it is unclear if all the recited components are intended to be present, or instead if just any one of the components is intended to be present.  
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 3 recites the broad recitation “a vapor permeation membrane,” and the claim also recites “preferably an organic hydrophobic membrane or an organic and inorganic composite membrane with high selectivity to butanol and acetone,” also “more preferably at least one selected from the group consisting of silicone, poly[1-(trimethylsilyl)-1-propyne], polypropylene, polybutadiene, polyvinylidene fluoride, polytetrafluoroethylene or a derivative thereof, Nitrile Butadiene Rubber, and molecular sieve material,” and further, “most preferably a composite membrane containing polydimethylsiloxane (PDMS),” which are the narrower statements of the range/limitation.  Additionally, claim 3 recites the broad recitation “the membrane,” and the claim also recites “preferably a tubular membrane, a wound membrane, a plate membrane, or a hollow fiber membrane.”  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Further regarding claim 3, The term “high selectivity to butanol and acetone” is a relative term which renders the claim indefinite. The term “high selectivity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what amount of selectivity is included or excluded from the term “high.”
Additionally regarding claim 3, recitation of “the membrane” on the second-to-last line is indefinite, because it is unclear whether “the membrane” refers to the previously recited “vapor permeation membrane,” or instead to one of the other membranes recited in this claim.
Claim 2 is included in this rejection, as this claim dependent from above rejected claim 1, and fails to remedy the noted deficiency.  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chuang Xue et al. (IDS; A Novel In Situ Gas Stripping-Pervaporation Process Integrated With Acetone-Butanol-Ethanol Fermentation for Hyper n-Butanol Production, Biotechnology and Bioengineering, Vol. 113, No. 1, 31 Jan. 2016, pp. 120-129).
With regard to claim 1, Xue et al. teach a device for fermentation integrated with separation and purification of acetone, butanol, and ethanol (ABE) or butanol alone, comprising: a medium tank, used for supplying a medium into a bioreactor; a bioreactor, connected with the medium tank, used for fermentation; a gas distributor, used for supplying gas bubble to the fermentation broth; a membrane separation unit, with gas communication to the bioreactor, used for receiving a gas with ABE or butanol from the bioreactor and separating ABE or butanol; a condensation unit, used for recovering ABE or butanol; a vacuum manometer and a vacuum pump, used for supplying a force for driving ABE or butanol in a vapor form; and a product tank, used for receiving a product (Fig. 1).
With regard to claim 2, Xue et al. teach that the device further comprises a pump usable for circulating the gas in the membrane separation unit back to the bioreactor (Fig. 1).
With regard to claim 3, Xue et al. teach that the membrane in the membrane separation unit is a vapor permeation membrane (Fig. 1, 3).


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yakovlev et al. (IDS; Separation of diluted butanol - water solutions via vapor phase by organophilic membranes based on high permeable polyacetylenes, Journal of Membrane Science Vol. 434, (2013), pp. 99-105).
With regard to claim 1, Yakovlev et al. teach a device for fermentation integrated with separation and purification of acetone, butanol, and ethanol (ABE) or butanol alone, comprising: a medium tank, used for supplying a medium into a bioreactor; a bioreactor, connected with the medium tank, used for fermentation; a gas distributor, used for supplying gas bubble to the fermentation broth; a membrane separation unit, with gas communication to the bioreactor, used for receiving a gas with ABE or butanol from the bioreactor and separating ABE or butanol; a condensation unit, used for recovering ABE or butanol; a vacuum manometer and a vacuum pump, used for supplying a force for driving ABE or butanol in a vapor form; and a product tank, used for receiving a product (Fig. 1).
With regard to claim 2, Yakovlev et al. teach that the device further comprises a pump usable for circulating the gas in the membrane separation unit back to the bioreactor (Fig. 1).
With regard to claim 3, Yakovlev et al. teach that the membrane in the membrane separation unit is a vapor permeation membrane (Fig. 1, 3; Abs.).


Conclusion

No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER M.H. TICHY whose telephone number is (571)272-3274. The examiner can normally be reached Monday-Thursday, 9:00am-7:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G. Landau can be reached on (571)272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER M.H. TICHY/Primary Examiner, Art Unit 1653